DETAILED ACTION
This office action is in response to the election of claims filed on 5/17/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement
Applicant’s election with traverse of Species I: Claim 1-11 and 23-32 in the reply filed on May 17, 2021 is acknowledged. Claim 1-32 are currently pending in this application. Claims 2, 3, 5, 6, and 12-22 are withdrawn as Non-Elected claims.
The traversal is on the ground(s) that the Restriction Requirement should be no undue burden on the Examiner to consider all claims in the single application. Accordingly, the Restriction Requirement should be overcome and withdrawn.
This is not found persuasive because the species are independent or distinct because they are mutually exclusive and have materially different designs from each other. In addition, these species are not obvious variants of each other based on the current record. The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7-9, 23-24, 26-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Katti (US 7,539,047) in the view of Hsu (US 2019/0157544).
With respect to Claim 1, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a magnetic reference layer (206)
a tunnel barrier (204) disposed on top of the magnetic reference layer
a magnetic free layer (202) disposed on top of the tunnel barrier
wherein the magnetic free layer comprises a first magnetic sublayer contacting the tunnel barrier, a middle sublayer disposed on top of the first magnetic sublayer, a second magnetic sublayer disposed on top of the middle sublayer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show an MgO sublayer disposed on top of the first magnetic sublayer.
On other hand, Hsu shows (Fig 12) a device, comprising a MTJ structure (340) which comprises a multilayer stack including a first magnetic sublayer, an MgO sublayer disposed on top of the first magnetic sublayer, and a second magnetic sublayer 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have an MgO sublayer disposed on top of the first magnetic sublayer in the device of Katti to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell.
With respect to Claim 4, Katti shows (Fig. 2) wherein the magnetic reference layer (206) comprises a third magnetic sublayer, another middle sublayer disposed on top of the third magnetic sublayer, and a fourth magnetic sublayer disposed on top of the another oxide sublayer and contacting the tunnel barrier. (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show an MgO sublayer disposed on top of the third magnetic sublayer.
On the other hand, Hsu (Fig 12) teaches the use of an MgO sublayer to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell.
With respect to Claim 7, Katti 
With respect to Claim 8, Katti shows (Fig. 2) wherein at least one magnetic sublayer of the first and second magnetic sublayers include Fe. (column 5 lines 38-60)
With respect to Claim 9, Katti shows (Fig. 2) wherein at least one magnetic sublayer of the first and second magnetic sublayers include one or more of the following: Fe, Co, and Ni. (column 5 lines 38-60)
With respect to Claim 23, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a magnetic reference layer (206)
wherein the magnetic reference layer comprises a first magnetic sublayer, a first middle sublayer disposed on top of the first magnetic sublayer, a second magnetic sublayer disposed on top of the first middle sublayer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
a tunnel barrier (204) disposed on top in direct contact with the second magnetic sublayer
a magnetic free layer (202) disposed on top of the tunnel barrier
wherein the magnetic free layer comprises a third magnetic sublayer contacting the tunnel barrier, a second middle sublayer disposed on top of the third magnetic sublayer, a fourth magnetic sublayer disposed on top of the second middle sublayer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60
However, Katti does not show a first MgO sublayer disposed on top of the first magnetic sublayer and a second MgO sublayer disposed on top of the third magnetic sublayer.
On other hand, Hsu shows (Fig 12) a device, comprising a MTJ structure (340) which comprises a multilayer stack including a first magnetic sublayer, an MgO sublayer disposed on top of the first magnetic sublayer, and a second magnetic sublayer disposed on top of the MgO sublayer (par 29 discloses wherein the MTJ layer 340A may include the ferromagnetic layers, the spacers, and the capping layer). Hsu teaches doing so to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell (par 29). 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have a first MgO disposed on top of the first magnetic sublayer and a second MgO sublayer disposed on top of the third magnetic sublayer in the device of Katti to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell.
With respect to Claim 24, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a tunnel barrier (204) sandwiched between two magnetic layers (202, 206), one of which underlies and one of which overlies the tunnel barrier, thereby permitting spin-polarized current to pass across the magnetic layers and through the tunnel barrier, one of the magnetic layers functions as a free layer, and the other of the magnetic layers functions as a reference layer (Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material column 5 lines 38-60)
However, Katti does not show at least one magnetic layer of the two magnetic layers includes an MgO sublayer sandwiched between magnetic material.
On other hand, Hsu shows (Fig 12) a device, comprising a MTJ structure (340) which comprises a multilayer stack including a first magnetic sublayer, an MgO sublayer disposed on top of the first magnetic sublayer, and a second magnetic sublayer disposed on top of the MgO sublayer (par 29 discloses wherein the MTJ layer 340A may include the ferromagnetic layers, the spacers, and the capping layer). Hsu teaches doing so to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell (par 29). 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein: at least one magnetic layer of the two magnetic layers includes an MgO sublayer sandwiched between magnetic material in the device of Katti to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell.
With respect to Claim 26, Katti 
On the other hand, Hsu (Fig 12) teaches the use of an MgO sublayer to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell
With respect to Claim 27, Katti shows (Fig. 2) wherein the magnetic layers include Fe. (column 5 lines 38-60)
With respect to Claim 28, Katti shows (Fig. 2) wherein each magnetic layer of the two magnetic layers include one of more of the following: Fe, Co, and Ni. (column 5 lines 38-60)
With respect to Claim 31, Katti shows (Fig. 2) most aspects of the current invention including a device, comprising:
a tunnel barrier (204) sandwiched between two magnetic layers (202, 206), one of which underlies and one of which overlies the tunnel barrier, thereby permitting spin-polarized current to pass across the magnetic layers and through the tunnel barrier, one of the magnetic layers functions as a free layer, and the other of the magnetic layers functions as a reference layer, 
Further, Katti teaches the magnetic layers may include a tri layer including a sublayer sandwiched between magnetic material (column 5 lines 38-60). However, Katti does not show wherein at least one of the magnetic layers includes a metal oxide sublayer sandwiched between magnetic material.
On other hand, Hsu shows (Fig 12) a device, comprising a MTJ structure (340) which comprises a multilayer stack including a first magnetic sublayer, an MgO sublayer disposed on top of the first magnetic sublayer, and a second magnetic sublayer disposed on top of the MgO sublayer (par 29 discloses wherein the MTJ layer 340A 
It would have been obvious at the time of the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein at least one of the magnetic layers includes a metal oxide sublayer sandwiched between magnetic material in the device of Katti to function as a fixed or pinned layer whose magnetic orientation may not be changed during operation of its associated MRAM cell.
Claims 10-11, 25, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Katti (US 7,539,047) in the view of Hsu (US 2019/0157544) and in further view of Yuasa (US 8,319,263).
With respect to Claim 10, Katti shows (Fig. 2) most aspects of the current invention. However, Katti does not show wherein the MgO sublayer includes no more than 4 monolayers and has a thickness of less than or equal to 0.84 nm.
On the other hand, Yuasa shows (Fig 1b) wherein the MgO sublayer (3) includes no more than 4 monolayers and has a thickness of less than or equal to 0.84 nm (column 6 lines 1-10).
Regarding claim 10, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 11, Yuasa shows (Fig 1b) wherein a thickness of the MgO sublayer constrains exchange coupling between magnetic sublayers within the magnetic free layer to not be broken.
With respect to Claim 25, Katti shows (Fig. 2) most aspects of the current invention. However, Katti does not show wherein each magnetic layer of the two magnetic layers was deposited on the tunnel barrier at a room temperature.
On the other hand, Yuasa shows (Fig 1b) wherein each magnetic layer of the two magnetic layers was deposited on the tunnel barrier at a room temperature (column 6 lines 1-10).
Regarding claim 25, Differences in temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of temperatures and similar temperatures are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 29, Yuasa shows (Fig 1b) wherein the MgO sublayer (3) includes no more than 4 monolayers and has a thickness of less than or equal to 0.84 nm (column 6 lines 1-10).
Regarding claim 29, Differences in thicknesses will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such thicknesses are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of thicknesses and similar thicknesses are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.

The specification contains no disclosure of either the critical nature of the claimed thicknesses or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 30, Yuasa shows (Fig 1b) wherein a thickness of the MgO sublayer constrains exchange coupling between magnetic sublayers within the magnetic free layer to not be broken.
With respect to Claim 32, Katti shows (Fig. 2) most aspects of the current invention. However, Katti does not show wherein each magnetic layer of the two magnetic layers was deposited on the tunnel barrier at a temperature within a range of 40°K to 140°K (column 6 lines 1-10).
On the other hand, Yuasa shows (Fig 1b) wherein each magnetic layer of the two magnetic layers was deposited on the tunnel barrier at a room temperature.
Regarding claim 32, Differences in temperatures will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperatures are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of temperatures and similar temperatures are known in the art (see e.g. Yuasa), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Katti.
The specification contains no disclosure of either the critical nature of the claimed temperatures or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see http://pair-direct.uspto.gov. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Q. B./
Examiner, Art Unit 2814

/Nelson Garces/Primary Examiner, Art Unit 2814